Citation Nr: 0327841	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for the residuals of a 
fracture to the fourth digit of the left hand.

2. Entitlement to service connection for a right ankle 
disability.

3. Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from February 1992 to June 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the claims for service connection.  
In March 2001, the Board remanded the claim for additional 
development, including VA examination.  The veteran reported 
he had moved and the case was transferred to the Albuquerque, 
New Mexico RO.  

The veteran failed to report for a VA examination scheduled 
in May 2003 pursuant to the Board remand.  The RO completed 
the rest of the development to the extent possible.  Thus, 
the case is again properly before the Board.  


FINDINGS OF FACT

1.  Residuals of a fracture to the fourth digit of the left 
hand did not result from disease or injury in service.

2.  A right ankle disability did not result from disease or 
injury in service.

3.  A left knee disability did not result from disease or 
injury in service.

4.  The veteran failed to report for a VA examination 
scheduled for May 7, 2003, without a showing of just cause, 
after having been informed, by letter dated April 23, 2003, 
that he was being scheduled for an examination and that his 
claim would be decided without an examination if he failed to 
report for examination.





CONCLUSIONS OF LAW

1.  Residuals of a fracture to the fourth digit of the left 
hand were not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.655  
(2003).

2.  A right ankle disorder was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.655  (2003).

3.  A left knee disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.655  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA Duties

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  The veteran's completed claim form for 
his claims was received in July 1999.  With respect to VA's 
duty to notify, the record shows that the requirements of the 
VCAA were set forth in detail in letters furnished to the 
appellant and his representative in May 2002.  He was also 
provided Supplemental Statements of the Case (SSOC) in May 
2003.  Moreover, it appears from the contentions and 
arguments presented by the appellant that he is fully aware 
of the relevant law and evidence germane to his claims at 
issue on appeal, and is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of the claims.  The VCAA-notice letter of May 
2002 informed him what evidence and information VA had and 
what VA would be obtaining, and explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter further informed the veteran of the provisions of 
the VCAA and VA's duties.  The veteran was told he could be 
scheduled for an examination if necessary.  The veteran 
reported that he moved to the Albuquerque area and his claims 
folder was transferred to that RO.  An examination was 
scheduled for March 2003, but the veteran failed to report.  
He failed to report for another examination that month.  In 
April 2003, the RO wrote to the veteran and told him he would 
be rescheduled for another examination.  In that letter, he 
was given information as to the consequences of failing to 
report for a VA examination scheduled in conjunction with his 
claim.  The veteran failed to report for the examination 
scheduled in May 2003.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, the appellant has 
provided information that he believes could help locate 
additional service medical records.  He claimed that he 
injured his left fourth finger in Qatar and that the records 
should still be with the Marine forces there.  The RO made 
four inquiries to the Marine Corps regarding these records.  
The response, recorded in October 2002, reflects that no 
records could be located for the veteran.  The RO wrote to 
the veteran and informed him of this negative response.  The 
duty to assist also includes, when appropriate, the duty to 
conduct a medical examination of the claimant.  In this case, 
the veteran had requested a VA examination in his substantive 
appeal received in April 2000.  The Las Vegas RO originally 
scheduled the veteran for VA examination in Nevada in 
December 2002.  He failed to report for the examination, but 
it was noted that he had recently moved to New Mexico.  The 
Albuquerque RO scheduled the veteran for an examination on 
March 17, 2003, which was cancelled and rescheduled to March 
24, 2003.  The veteran failed to report but called the VA 
medical center the day after that examination was scheduled 
to occur and reported he had had car trouble.  The veteran 
was told that the examination could not be rescheduled 
because he had cancelled twice.  However, the RO then sent 
the veteran a letter on April 23, 2003, stating that the 
examination would be rescheduled, that he would receive 
notice from the VA medical center, and that he must report 
for the examination or his claim would be decided without an 
examination.  An examination work sheet dated April 23, 2003, 
reflects that the examination for bones and joints was 
ordered that day.  A print out from the VA medical center in 
Albuquerque shows that the veteran failed to report for the 
examination scheduled for May 7, 2003.  

Finally, the Board notes that the VCAA notification letter 
sent to the appellant substantively complied with the recent 
holding of Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), wherein the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  More than one year has passed since 
the VCAA letter was sent, so the appellant's case was not 
decided before the one-year period expired, and he had more 
than ample time to submit additional evidence.  The letter in 
the veteran's case did indicate that the veteran should send 
evidence or information within 60 days, but it informed the 
veteran he had a year to send the evidence.  The VCAA letter 
provided pertinent law and addressed all evidence presented 
in the claim.  It is clear that the claimant has nothing 
further to submit, and adjudication of his claim can proceed.

In light of the circumstances of this case, which has 
involved extensive development attempts, including multiple 
attempts to schedule the veteran for examinations, obtaining 
all medical records known to exist, it appears that VA has 
done everything reasonably possible to assist the appellant.  
Further delay of the appellate review of this case by the 
Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).






B.  Service Connection

1.  Pertinent Law and Regulations:

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that an interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes is not 
arbitrary).  A current disability is usually shown by medical 
evidence of a diagnosis of that disability for service 
connection purposes.  Generally, a veteran's statements as to 
subjective symptomatology alone, such as complaints of pain, 
without medical evidence of an underlying impairment capable 
of causing the symptoms alleged, is not sufficient evidence 
of the existence of a current disability for VA service 
connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

Under VA regulation pertinent to the failure to report for VA 
examinations, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, without good cause, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2003).  In Olson v. Principi, 3 Vet. App. 480 (1992) the 
veteran failed to report for scheduled examinations.  In that 
case, it was reiterated that the duty to assist is not always 
a one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting her claim.  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, no further 
assistance to the veteran is required.

2.  Factual Background

The veteran urges that all three of the disabilities for 
which he has filed claims for service connection began in 
service.  He claims his finger was fractured in Qatar in 
1995, and his right ankle and left knee were injured in 1994.  

Service medical records show no complaints or treatment 
related to the fourth digit of the left hand or the left 
knee.  The veteran had complaints related to the right ankle 
in service.  Specifically, in October 1993, he was seen for 
right inversion ankle injury and he was given a lace up 
stabilizer.  He sprained his right ankle in July 1995 while 
playing basketball.  The diagnosis on x-ray was soft tissue 
swelling without fracture.  A treatment record dated in 
August 1995 reflects that the assessment was first degree 
malleolus sprain of the right ankle, the treatment was Motrin 
for 10 days, and he was instructed to rest, use ice and 
elevate the ankle.  The separation physical examination 
report reflects no findings or abnormalities related to the 
fourth digit of the left hand, right ankle or left knee.  

The veteran has submitted no post service records showing 
that he currently suffers from a right ankle disorder, a left 
knee disorder or residuals of a fracture of the fourth digit 
of the left hand.  Although he requested a VA examination, he 
failed to report for scheduled examinations despite being 
informed of the date and time for examinations as detailed 
earlier in this decision.  

3.  Analysis

The medical evidence fails to reflect a current diagnosis of 
either a right ankle disorder, a left knee disorder or 
residuals of fracture of the fourth digit of the left hand.  
When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Although a claimant may testify as to symptoms 
he or she perceives to be manifestations of disability (the 
veteran has complained in his letters to VA of pain in the 
fourth digit of the left hand, in the left knee and in the 
right ankle), the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

There is no current showing of disability to form the basis 
for the veteran's claim for VA disability compensation.  See 
38 U.S.C.A. § 1110, 1131 (West 2002); see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997).  In May 2003, the veteran failed 
to report for an examination which might have been material 
to the outcome of the claim.  See 38 C.F.R. § 3.655(b) 
(2003).  

As the preponderance of the evidence is against the veteran's 
three service connection claims currently on appeal, there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the claims that would give rise to a 
reasonable doubt in favor of the veteran.  Accordingly, the 
benefit-of-the-doubt rule is not applicable, and service 
connection for a left knee disorder, a right ankle disorder 
and residuals of fracture of the fourth digit of the left 
hand is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).





ORDER

Service connection for residuals of a fracture to the fourth 
digit of the left hand is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



